 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4140 Page 1 of 15




     JOSEPH H. HUNT                              Lee Gelernt*
 1
     Assistant Attorney General                  Judy Rabinovitz*
 2   SCOTT G. STEWART                            Anand Balakrishnan*
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 3
     WILLIAM C. PEACHEY                          UNION FOUNDATION
 4   Director                                    125 Broad St., 18th Floor
 5   Office of Immigration Litigation            New York, NY 10004
     WILLIAM C. SILVIS                           T: (212) 549-2660
 6   Assistant Director                          F: (212) 549-2654
 7   Office of Immigration Litigation            lgelernt@aclu.org
     SARAH B. FABIAN                             jrabinovitz@aclu.org
 8   Senior Litigation Counsel                   abalakrishnan@aclu.org
 9   NICOLE MURLEY
     Trial Attorney                              Bardis Vakili (SBN 247783)
10   Office of Immigration Litigation            ACLU FOUNDATION OF
11   U.S. Department of Justice                  SAN DIEGO & IMPERIAL
     Box 868, Ben Franklin Station               COUNTIES
12   Washington, DC 20442                        P.O. Box 87131
13   Telephone: (202) 532-4824                   San Diego, CA 92138-7131
     Fax: (202) 616-8962                         T: (619) 398-4485
14                                               F: (619) 232-0036
15 ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
   United States Attorney
16 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
17 Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
   California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
18 Office of the U.S. Attorney                   UNION FOUNDATION
19 880 Front Street, Room 6293                   39 Drumm Street
   San Diego, CA 92101-8893                      San Francisco, CA 94111
20 619-546-7125                                  T: (415) 343-1198
21 619-546-7751 (fax)                            F: (415) 395-0950
                                                 skang@aclu.org
22 Attorneys for Federal Respondents-            samdur@aclu.org
23 Defendants
                                                 Attorneys for Petitioners-
24                                               Plaintiffs
25                                               *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4141 Page 2 of 15




 1
                                  UNITED STATES DISTRICT COURT
 2                              SOUTHERN DISTRICT OF CALIFORNIA
 3
           MS. L, et al.,                                   Case No. 18cv428 DMS MDD
 4
 5                     Petitioners-Plaintiffs,
                                                            JOINT STATUS REPORT
 6         vs.
 7
           U.S. IMMIGRATION AND
 8         CUSTOMS ENFORCEMENT, et
 9         al.,

10                     Respondents-Defendants.
11
12
           The Court ordered the parties to file a joint status report on October 15, 2018,
13
14 in anticipation of the status conference set for October 16, 2018 at 1:00pm PST. The
15 parties submit this joint status report in accordance with the Court’s instruction.
16
   I.     DEFENDANTS’ POSITIONS
17
18    A. Update on Reunifications

19         Defendants have appropriately discharged an additional 67 children since the
20
     last Joint Status Report, for a total of 2,363 children.
21
22         Looking ahead, there are 66 children proceeding towards reunification or
23 another appropriate discharge. Specifically, there are:
24
         • 16 children in ORR care with a parent who is in the United States and
25
26               presently in the class. Of the 16 children, 1 cannot be reunified at this time
27
28

                                                  1                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4142 Page 3 of 15



            because their parent is in other federal, state, or local custody (e.g., state
 1
 2          criminal detention). Two are under review for red flags for safety and
 3
            wellbeing. Defendants are working to appropriately discharge the
 4
 5          remaining 13 of 16 children, and to identify any possible barriers to their

 6          discharge, meeting and conferring with Plaintiffs where appropriate for
 7
            resolution. See Table 1: Reunification Update.
 8
 9       • 18 children in ORR care who have parents presently departed from the

10          United States, who have cleared Processes 1 through 3 of the Court-
11
            approved reunification plan, and who are proceeding towards reunification
12
13          with their parents in their home country. See Table 2: Reunification of

14          Removed Class Members.
15
               o Of these 18 children, 7 children have voluntary departure orders.
16
17                The government is actively arranging travel to their home countries.
18                Another 5 of the 18 children have immigration proceedings that
19
                  have been dismissed or canceled by the government. The
20
21                government is actively arranging travel to their home countries as
22                well. See id.
23
         • 32 children in ORR care who have parents presently departed from the
24
25          United States, and for whom the ACLU has not yet provided notice of
26          parental intent regarding reunification (or declination of reunification). As
27
28

                                             2                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4143 Page 4 of 15



              described below, Defendants are supporting the efforts of the ACLU to
 1
 2            obtain statements of intent from those parents. Once Defendants receive
 3
              the notices from the ACLU, Defendants will either reunify the children or
 4
 5            move them into the TVPRA sponsorship process, consistent with the intent

 6            of the parent. For 12 of the 32 children, the ACLU has been in contact
 7
              with their parents for more than 28 days without providing Defendants
 8
 9            with notice of parental intent. See Table 2: Reunification of Removed

10            Class Members.
11
           The current reunification status for children ages 0 through 17 is further
12
13 summarized in Table 1 below. The data in Table 1 reflects approximate numbers
14 maintained by ORR at least as of October 9, 2018. These numbers are dynamic and
15
     continue to change as more reunifications or discharges occur.
16
17                            Table 1: Reunification Update
18
                                                            Phase 1   Phase 2
19                        Description                       (Under 5) (5 and        Total
                                                                      above)
20    Total number of possible children of potential class 103
      members originally identified                                     2,551       2,654
21
                                      Discharged Children
22
      Total children discharged from ORR care:              89          2,274       2,363
23
          • Children discharged by being reunified with     76          1,994       2,070
24
            separated parent
25        • Children discharged under other appropriate
26          circumstances (these include discharges to      13          280         293
            other sponsors [such as situations where the
27
28

                                             3                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4144 Page 5 of 15




 1           child’s separated parent is not eligible for
             reunification] or children that turned 18)
 2                            Children in ORR Care, Parent in Class
 3    Children in care where the parent is not eligible for
      reunification or is not available for discharge at this 1           65           66
 4    time:
 5    • Parent presently outside the U.S.             0            50                  50
 6    • Parent presently inside the U.S.              1            15                  16
           o Parent in other federal, state, or local 0            1                   1
 7            custody
 8         o Parent red flag case review ongoing –    0            2                   2
              safety and well being
 9
                          Children in ORR Care, Parent out of Class
10
      Children in care where further review shows they
11    were not separated from parents by DHS                 5            41           46
12    Children in care where a final determination has
      been made they cannot be reunified because the         6            20           26
13    parent is unfit or presents a danger to the child
      Children in care with parent presently departed
14    from the United States whose intent not to reunify
      has been confirmed by the ACLU                         2            123          125
15
      Children in care with parent in the United States                   27           27
16    who has indicated an intent not to reunify             0
17
18      B. Update on Removed Class Members
19         The current reunification status of removed class members is set forth in Table
20
     2 below.    The data presented in this Table 2 reflects approximate numbers
21
22 maintained by ORR as of at least October 9, 2018. These numbers are dynamic and
23
     continue to change as the reunification process moves forward.
24
25
26
27
28

                                              4                                18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4145 Page 6 of 15



                 Table 2: Reunification of Removed Class Members
 1
 2   REUNIFICATION REPORTING METRIC                          NO. REPORTING
     PROCESS                                                     PARTY
 3   STARTING      Children in ORR care with
     POPULATION    parents presently departed from           175   Def’s.
 4
                   the U.S.
 5
     PROCESS 1:
 6   Identify & Resolve Children with no “red flags” for     175   Def’s.
     Safety/Parentage   safety or parentage
 7   Concerns
 8   PROCESS 2:           Children with parent contact
     Establish Contact    information identified             175   Def’s.
 9   with Parents in
     Country of Origin    Children with no contact issues
10                        identified by plaintiff or         175   Def’s. & Pl.’s
                          defendant
11                        Children with parent contact
                          information provided to ACLU       175   Def’s.
12                        by Government
13
     PROCESS 3:           Children for whom ACLU has
14   Determine            communicated parental intent for 143     Pl’s.
     Parental Intention   minor:
15   for Minor
                             • Children whose parents        125   Pl’s.
16                             waived reunification
17                            • Children whose parents
                                 chose reunification in      18    Pl’s.
18
                                 country of origin
19                        Children for whom ACLU has
                          not yet communicated parental      32    Pl’s.
20                        intent for minor:
21                            • Children with voluntary
                                 departure orders awaiting   1     Def’s.
22
                                 execution
23                            • Children with parental
24                               intent to waive             12    Def’s.
                                 reunification documented
25                               by ORR
26                            • Children whose parents       12    Pl’s.
                                 ACLU has been in contact
27
28

                                          5                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4146 Page 7 of 15




 1                               with for 28 or more days
                                 without intent determined
 2
      PROCESS 4:
 3    Resolve             Total children cleared Processes
      Immigration         1-3 with confirmed intent for        18    Pl’s.
 4    Status of Minors to reunification in country of origin
      Allow
 5    Reunification          • Children in ORR care with
                                 orders of voluntary           7     Def’s.
 6                               departure
 7                           • Children in ORR care w/o
                                 orders of voluntary           11    Def’s.
 8                               departure
 9                           • Children in ORR care
                                 whose immigration cases       5     Def’s.
10                               were dismissed
11
12
       C. Locating Removed Parents
13
          ORR continues to support the ACLU’s efforts to obtain parental intent by
14
15 brokering three-way calls with parents, the case manager, and the ACLU.
16
       D. Update Regarding Government’s Implementation of Agreement
17
          Defendants address implementation of the settlement agreement in their
18
19 response to Plaintiffs’ emergency motion seeking implementation of the settlement
20 agreement. In short, Defendants have been implementing the agreement to the extent
21
   appropriate, and Defendants stand ready to work with Plaintiffs to implement the
22
23 agreement further. Defendants have significant concerns—legal, practical, and
24 equitable—with the complete and immediate implementation that Plaintiffs have
25
   demanded. The settlement agreement has not yet surmounted the procedural hurdles
26
27 erected by Federal Rule of Civil Procedure 23 and the Constitution, and Defendants
28

                                            6                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4147 Page 8 of 15



     are concerned with Plaintiffs’ counsel’s unyielding demand that class members
 1
 2 receive all benefits of the agreement with no assurance that the government will
 3
     obtain the central benefits for which it bargained. Nonetheless, as stated in
 4
 5 the government’s response, the government stands ready to work with Plaintiffs’
 6 counsel to find a solution.
 7
        E. Update Regarding Travel Arrangements
 8
 9         Defendants continue to coordinate with the ACLU steering committee

10 regarding travel information for children being reunified with their parents abroad.
11
     ICE and HHS are coordinating with DOJ to provide the steering committee with the
12
13 most up to date information available in a timely manner. This last Friday, and again
14 today, ICE has provided information about voluntary departures currently
15
     scheduled. In accordance with the Court’s and Plaintiffs’ request, Defendants will
16
17 continue to work to provide timely travel information and invite Plaintiffs’ counsel
18 to confer with them about any concerns.
19
       F. Information Sharing and Reporting on Removed Parents
20
21        The parties continue to work collaboratively on the sharing of data requested

22 by Plaintiffs. Defendants have responded to all of Plaintiffs most recent requests for
23
   information to the extent that they are able at this time.
24
25
26
27
28

                                              7                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4148 Page 9 of 15




 1          II.    MS. L. PLAINTIFFS’ POSITION
 2      A. Steering Committee Progress
 3          The Steering Committee has continued to make progress in contacting
 4 parents, confirming parent and child wishes with respect to reunifications, and
 5 relaying such wishes to the Government in the form of attorney declarations or
 6 reunification election forms signed by parents. As of Sunday, October 14, the
 7 Committee delivered final preferences for 153 1 parents to the Government.
 8          The status of efforts based on the Government’s October 12 list of 175
 9 children in ORR custody with removed parents is as follows:
10
11    Removed parents identified by the Government to Steering                        175

12    Committee on 10/12/18
13
         • Parents for whom Committee has no phone number                             0
14
15    Steering Committee called phone number for parent (using                        175

16    Government-provided number or number otherwise obtained by
17
      Steering Committee)
18
19    Steering Committee spoke to parent (either by phone or in person)               170
20
            1
21             This figure is based on the Government’s October 12 report of 175 children
     remaining in ORR custody. As explained at the September 28 status conference,
22   Plaintiffs are reporting two sets of numbers. At this time, Plaintiffs believe that the Court
23   should focus primarily on the first set of numbers; this first set is based on the
     Government’s most recent list of children in ORR custody with removed parents. The
24   second set of numbers is based on the Government’s original lists of 414 children in ORR
     custody with removed parents—the second list provides a constant baseline of total
25
     children affected, and thus a way to check progress over time. This second list appears at
26   the end of Plaintiffs’ section.
27
28

                                                  8                                 18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4149 Page 10 of 15




 1      • Parents successfully reached by phone                             164

 2      • Parents found through outreach by NGOs                            6
 3
        • Parents called and not reached (and not reached through NGO       5
 4
 5         efforts)
 6             o Phone number conclusively determined to be inoperable      0
 7
                 or ineffective
 8
 9             o Contact efforts ongoing                                    5
10
     Parents reached by phone or NGO outreach                               170
11
12      • Parent’s preference with respect to reunification has been        159

13         confirmed to match child’s
14
        • Preliminary indication of parent’s wishes with respect to         8
15
16         reunification

17      • Ongoing discussions with parent about reunification               3
18
     Parent’s final preference has been communicated to government          153
19
20      • Parent has elected reunification in Country of Origin             20
21
        • Parent has elected to waive reunification in Country of Origin    133
22
23     B. Information-Sharing
24        2.     Coordinating Repatriations
25        The Steering Committee understands that the Government intends to
26 implement new protocols to advise Plaintiffs of the timing of repatriations. We
27 have not yet received information from the Government regarding these protocols.
28

                                            9                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4150 Page 11 of 15




 1 The Committee continues to raise concerns about timely information for
 2 repatriations with the Government’s counsel as they arise.
 3         3.    Parents First Contacted 28 days ago
 4         Beginning with the September 20 status report, the Government has been
 5 reporting the number of parents with whom the Steering Committee first made
 6 contact 28 days ago, and for whom the Government has not yet received the
 7 parent’s reunification preference. Of the 18 parents identified by the Government
 8 in the September 27 Joint Status Report, the Steering Committee has submitted
 9 reunification preferences for eight parents. In two more cases, the Government no
10 longer considers the parent as part of the 175 removed parents with children in
11 ORR care. The Steering Committee continues to be willing to meet and explain
12 the remaining outstanding cases as we work with removed parents to reach life-
13 changing decisions about their children.
14         4.    Removals from Government Lists
15         The Steering Committee continues to meet and confer with the Government
16 to clarify the bases for which children and parents have been removed from the
17 lists of class members or children in ORR custody previously produced by the
18 Government, as reflected in each week’s Joint Status Report. The Steering
19 Committee has received additional information from the Government as to the
20 bases for such removals, and is in the process of reviewing this information to
21 ensure that the parents’ and children’s interests are properly addressed.
22         5.    Parents Not Reached
23         The Steering Committee continues to meet and confer with the Government
24 regarding parents the Committee has not yet reached. Additionally, the Committee
25 continues to make initial contact with parents via successful three-way calls.
26 Steering Committee Progress on Total Reported Parents/Children (414)
27
28

                                              10                               18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4151 Page 12 of 15




 1    Removed parents identified by the Government to Steering                    414

 2    Committee (8/7/28, 8/10/18, 8/24/18, 9/6/18, 9/14/18, 9/21/18,
 3
      9/27/18, 10/6/18 and 10/12/18 lists)
 4
 5       • Parents for whom Committee has no phone number 2                       19

 6    Steering Committee called phone number for parent (using                    395
 7
      Government-provided number or number otherwise obtained by
 8
 9    Steering Committee)
10    Steering Committee spoke to parent (either by phone or in person)           358
11
         • Parents successfully reached by phone                                  341
12
13       • Parents found through outreach by NGOs                                 17
14
         • Parents called and not reached (and not reached through NGO            37
15
16             efforts)

17                o Phone number conclusively determined to be inoperable         0
18
                     or ineffective
19
20                o Contact efforts ongoing                                       37

21    Parents reached by phone or NGO outreach                                    358
22
23
24
25
           2
               The Government represents that all 19 of these cases have been removed from
26 the Government’s most recent list of children in ORR custody with removed parents.
     The Steering Committee continues to work to contact these parents in order to determine
27 their reunification preferences and to confirm that they match the Government’s action.
28

                                                11                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4152 Page 13 of 15




 1      • Parent’s preference with respect to reunification has been        316

 2         confirmed to match child’s
 3
        • Preliminary indication of parent’s wishes with respect to         20
 4
 5         reunification
 6      • Ongoing discussions with parent about reunification               22
 7
     Parent’s final preference has been communicated to government          288
 8
 9      • Parent has elected reunification in Country of Origin             83
10
        • Parent has elected to waive reunification in Country of Origin    205
11
12   Resolved Cases                                                         116

13      • Child reunited with parent in Country of Origin                   79
14
        • Child placed with sponsor in U.S.                                 37
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4153 Page 14 of 15




 1 DATED: October 15, 2018           Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       13                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 281 Filed 10/15/18 PageID.4154 Page 15 of 15



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Sarah B. Fabian
 7                                   SARAH B. FABIAN
 8                                   Senior Litigation Counsel
                                     NICOLE MURLEY
 9                                   Trial Attorney
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 532-4824
14                                   (202) 616-8962 (facsimile)
                                     sarah.b.fabian@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      14                           18cv428 DMS MDD
